Roberts, J.
There are two objections to the sufficiency of the petition for certiorari. 1st. It does not state the amount ■of the judgment, what it was for, against whom it was ren•dered, or that it was rendered at all except by inference.
2nd. The damages attempted to be set off against the trespass in killing the horse are alleged to have arisen from the trespass of the horse upon petitioner’s crop. But the circumstances of connection between the two trespasses are not stated so as to render it either, a good ground for reconvention, or plea of justification.
Therefore the Court below properly dismissed the petition.
Judgment affirmed.